United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




Philips Intellectual Property & Standards
1600 Summer Street
5th Floor
Stamford, CT 06905


In re Application of 					:
Hendrik Sibolt van Damme et al. 			: 
Serial No. 16/065,843				: 	PETITION DECISION
Filed: June 25, 2018	           		:	
Docket No.: 2015P01072WOUS			:

This letter is in response to the Petition filed on January 31, 2021, requesting that the Director instruct the examiner to withdraw the objection to the abstract of the disclosure. The Technology Center Director has the authority to decide this petition; see M.P.E.P. § 1002.02(c)(3). The petition is GRANTED.
BACKGROUND

On June 25, 2018, applicant filed this AIA  application with the abstract from the parent PCT application. That abstract read:

The present invention relates to the purification of nucleic acids by an efficient and cost-effective method. In particular, the present invention addresses the laborious and time-consuming aspect of using different wash and elution buffer solutions during multiple, purification steps by using a single wash and elution buffer for nucleic acid purification. The use of a single wash and elution buffer solution, particularly in miniaturized environments, 10 represents a simplified way of obtaining purified nucleic acids in high amounts. [78 words]

In the June 18, 2020, first Office action on the merits, the examiner objected to the abstract, finding:

In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.” Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process 

Complete revision of the content of the abstract is required on a separate sheet. The presently amended Abstract asserts that the same buffer acts as both a wash buffer and an elution buffer, a conclusion that the disclosure repeats many times, but which is logically erroneous because the same buffer cannot be expected to be only a wash buffer and then only an elution buffer without more: in particular how is the wash step with this buffer executed without simultaneous elution? Additional amendment and/or a detailed explanation is/are respectfully requested.

(Office action at 2.) The examiner did not explain the relevance of much of the first paragraph; the invention is a method of purifying nucleic acids, not “compounds or compositions” per se. The examiner also did not explain why variations in the inventive process are unnecessary. He also cited no evidence for his suggestion about what the person of ordinary skill in the art would have expected about using the same buffer for washing and eluting. On October 19, 2020, the applicant provided a replacement abstract with the reply:

A simplified method of obtaining purified nucleic acids uses a single buffer solution to both 
wash and elute nucleic acids bound to a binding phase. Use of a single buffer solution avoids the time-
consuming aspect of using different wash and elution buffer solutions during multiple nucleic acid purification steps. The method for purifying nucleic acids using a single buffer solution includes steps 
of:

exposing a sample comprising nucleic acids to a nucleic acid binding phase, where the nucleic 
acid binding phase may include magnetic particles, silica particles, or a mixture thereof; and allowing 
the nucleic acids to bind to the nucleic acid binding phase;

washing the nucleic acids bound to the nucleic acid binding phase at least once with the single 
buffer solution at room temperature; and

eluting the nucleic acids from the nucleic acid binding phase with ≤ 50 ul of the single buffer 
solution, at a temperature of ≥40° Celsius. [153 words, 15 lines]

On March 25, 2021, the examiner sent a final Office action, maintaining the objection to the abstract. He repeated the first paragraph of his first objection and then wrote:

Complete revision of the content of the abstract is required on a separate sheet. The instant Abstract does not provide clear guidance indicating what the present claims have been directed to by the plural term “nucleic acids,” a term that is only represented in the examples by the singular RNA. There is no portion of the abstract directed to the purification of mixtures generated by cell lysis wherein at least protein, DNA and RNA are present, or the additional process steps necessary to deal with these mixtures in order to generate any individual purified nucleic acid.

(Office action at 2.) 

On June 17, 2021, applicants filed a request for continued examination. In the remarks accompanying the RCE, the applicant explained that the October 19, 2020, abstract is compliant because it includes that which is new in the art, specifically “use of a single 

On September 2, 2021, the examiner sent a nonfinal action that repeated the March 25, 2021, objection to the abstract. (Office action at 2.)1 

On January 31, 2022, the applicant replied to the nonfinal action after RCE and included a petition requesting that the TC director review the examiner’s objection to the abstract. The petition reviews the history of the objection and reiterates the arguments from the June 17, 2021, reply. (Petition at 1-2.) The petition adds that the specification contemplates purifying different nucleic acids simultaneously, for example by adding nucleases. (Petition at 2.) The petition requests that the TC director instruct the examiner to withdraw the objection to the abstract. (Petition at 2.) 
RELEVANT AUTHORITIES
37 CFR 1.72 instructs:

The abstract must be as concise as the disclosure permits, preferably not exceeding 150 words in length. The purpose of the abstract is to enable the Office and the public generally to determine quickly from a cursory inspection the nature and gist of the technical disclosure.

MPEP 608.01(b) instructs:

A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. . . . For processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.

The abstract should be in narrative form and generally limited to a single paragraph preferably within the range of 50 to 150 words in length. The abstract should not exceed 15 lines of text. Abstracts exceeding 15 lines of text or 150 words should be checked to see that they are as concise as the disclosure permits. . . . The abstract should sufficiently describe the disclosure to assist readers in deciding whether there is a need for consulting the full patent text for details.
DISCUSSION 
The Technology Center Director agrees that the examiner’s objections to the abstract were unreasonable. There is no requirement in 37 CFR 1.72 or MPEP 608.01(b) that the abstract be limited to the contents of the working examples. Indeed, there can be no such formal requirement because there is no requirement for a working example to meet the statutory enablement requirement; see MPEP 2164.02 (“The specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation”). It would be inconsistent with the law of enablement to require greater specificity in the abstract of the disclosure than in the specification itself. The examiner has given no explanation as to why this should be the case.
Applicants complied with the examiner’s request to be more specific about their inventive method’s steps. The October 19, 2020, abstract “enable[s] the Office and the public generally to determine quickly from a cursory inspection the nature and gist of the technical disclosure.” See 37 CFR 1.72(b) (emphasis added). It is also “a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.” See MPEP 608.01(b), part (I)(B). To require applicants to essentially reproduce the working example goes beyond Rule 72’s requirement to give only the “nature and gist of the technical disclosure” and would, in this case, likely violate the MPEP’s requirement for a “concise statement” of 150 words2 or fewer because the current abstract already exceeds that limit by a few words.
DECISION
The Petition’s request to instruct the examiner to withdraw the objection to the specification is GRANTED. 

The application has been redocketed since September 2, 2021, Office action. The next communication from the current examiner will acknowledge that the objection to the abstract has been withdrawn. 

Should there be any questions about this decision, please contact Lora E Barnhart Driscoll, by letter addressed to Director, TC 1600, at the address listed above; by telephone at 571-272-1928; or on the official record by facsimile sent to the general Office facsimile number, 571-273-8300.
/DANIEL M SULLIVAN/Director, Technology Center 1600                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 The examiner also wrote, “Applicant’s arguments with respect to the Abstract have been considered but are moot in view of the new grounds of objection. This new ground of objection was necessitated by applicant’s amendments.” (Office action at 3.) The TC director is unable to identify any changes in the objection or any amendments to the abstract that might have necessitated changes.
        2 The TC director cannot discern why the examiner repeatedly informed the applicant that “abstracts are limited to a maximum of 250 words in a single paragraph by the MPEP.” 37 CFR 1.72(b) prefers a length no greater than 150 words, and MPEP 608.01(b), part (I)(C), instructs examiners to scrutinize abstracts longer than 150 words to confirm whether the extra length is truly necessary.